NOTICE
This Order was filed under           2022 IL App (4th) 210518-U                     FILED
Supreme Court Rule 23 and is                                                       June 23, 2022
not precedent except in the                 NO. 4-21-0518                          Carla Bender
limited circumstances allowed                                                  4th District Appellate
under Rule 23(e)(1).                IN THE APPELLATE COURT                           Court, IL

                                             OF ILLINOIS

                                         FOURTH DISTRICT

   THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
              Plaintiff-Appellee,                               )      Circuit Court of
              v.                                                )      Piatt County
   MASON E. BROWN,                                              )      No. 18CF64
              Defendant-Appellant.                              )
                                                                )      Honorable
                                                                )      Rodney S. Forbes,
                                                                )      Judge Presiding.


                   JUSTICE CAVANAGH delivered the judgment of the court.
                   Justices Harris and Holder White concurred in the judgment.


                                               ORDER
  ¶1      Held: Defendant failed to establish (1) trial counsel’s performance was objectively
                unreasonable under prevailing professional norms and (2) there was a reasonable
                probability that, but for counsel’s unprofessional errors, the result of the proceeding
                would have been different. That is, defendant’s claim of ineffective assistance of
                trial counsel failed on the merits, with the exception of two claims for which the
                record was not sufficient for direct appellate review.

  ¶2               Defendant Mason E. Brown appeals from the trial court’s judgment of conviction

  and sentence. His appeal consists only of six individual ineffective-assistance-of-trial-counsel

  claims. Of those six, two could not be adjudicated because the record on direct appeal was

  insufficient. The remaining four issues were found to be without merit as defendant was unable to

  sufficiently establish prejudice from counsel’s alleged deficient performance. As a result, we

  affirm defendant’s convictions and sentence.

  ¶3                                      I. BACKGROUND
¶4             On August 24, 2018, the State filed a four-count information against defendant,

charging him with two counts of criminal abuse or neglect of an elderly or disabled person (720

ILCS 5/12-4.4a (West 2016)) and two counts of aggravated cruelty to animals (510 ILCS 70/3.02

(West 2016)). The charges stemmed from the police investigation into the death of Ronald

Blankenship, defendant’s uncle. Blankenship died at defendant’s residence from “very severe

pneumonia” and medical neglect. When the police arrived at the residence, they found deplorable

conditions in the home, not suitable for people or animals. Besides Blankenship, the police also

found four dogs and three cats. Two of the dogs, those belonging to defendant, had to be euthanized

due to their poor state of health. Defendant and two other individuals, Christie Brown (defendant’s

mother) and Justin Tatman, were arrested and prosecuted. Though each defendant was charged in

a separate criminal case, the trial court sometimes conducted combined hearings, and the State

sometimes combined filings.

¶5             The trial court appointed counsel to represent defendant. After two Piatt County

attorneys noted a conflict of interest, the court appointed Christopher Amero of Decatur.

¶6             On September 12, 2018, the State filed a motion to compel, seeking an order

directing defendant and the two codefendants to unlock their passcode-protected cell phones. The

trial court had previously authorized a search warrant for the cell phones, but the detective was

unable to conduct his forensic examination because the cell phones were locked.

¶7             At a combined hearing on the State’s motion to compel, the trial court asked Amero

defendant’s position in relation to providing the State with the passcode information to unlock his

phone. Amero stated he had no objection to the State’s motion. Counsel for the two codefendants

each raised objections. The court entered an order compelling defendant’s compliance but

continued the hearing for the codefendants.



                                               -2-
¶8             At defendant’s jury trial, the State presented the testimony of several witnesses,

including (1) the police officer who responded to the initial call for medical attention, (2) the

coroner, (3) the forensic pathologist who conducted the autopsy on Blankenship, (4) an animal

control officer, and (5) the treating veterinarian. Defendant testified in his case-in-chief.

¶9             Defendant has not challenged the sufficiency of the evidence in this appeal, so we

will provide only a summary of the evidence presented at trial. The police officer testified he

responded to a medical call to defendant’s residence on August 20, 2018. There, he found

Blankenship slumped over a bed deceased. The home was in deplorable condition with garbage,

urine, feces, and other debris throughout the home. According to the forensic pathologist,

Blankenship died from “very severe pneumonia” and medical neglect, meaning he was “not given

either the medical or physical necessities to continue to live.” The pathologist said the dirt and

material on Blankenship’s body reflected his environment. A culture from his lungs revealed three

different types of bacteria—each of which could alone cause death. He had a tracheostomy, which

was the likely source of bacteria that had entered his body, including his lungs. He had underlying

chronic heart disease, chronic respiratory problems, an enlarged liver, a “very enlarged” spleen

indicative of an infection, evidence of “small strokes” in the base of his brain, scars from prior

episodes of pneumonia, and inflamed and infected fingernails indicative of either trauma or

chronic infection.

¶ 10           Witnesses also testified as to the two cocker spaniel dogs that were found in a room

covered in urine, feces, and matted fur. The water source for the dogs was a bowl of “greenish

brown” water. They had tumors—some ruptured—and severe skin infections. They were unable

to see due to extreme matted fur around their faces. The treating veterinarian testified the condition




                                                 -3-
of one dog was so severe that euthanasia was the most humane option. The other dog was treated

for 24 hours, but the veterinarian determined at that time the dog needed be euthanized as well.

¶ 11           After considering the evidence, the arguments of counsel, and the jury instructions,

the jury found defendant guilty of all four charged offenses. The trial court sentenced defendant to

five years in prison on count I (count II was dismissed based on the one-act, one-crime rule), and

one and a half years in prison on both counts III and IV, all to run concurrently.

¶ 12           This appeal followed.

¶ 13                                       II. ANALYSIS

¶ 14           Defendant’s only argument in this direct appeal is that his trial counsel rendered

ineffective assistance by failing to do the following six things: (1) object to the State’s motion to

compel regarding his cell phone passcode; (2) appear at six pretrial hearings; (3) negotiate a

“favorable” plea agreement; (4) request a speedy trial; (5) object to a tainted jury; and (6) file any

posttrial motion. Defendant claims these errors, which he says equate to “almost nonexistent”

representation at trial, support his argument that his “convictions should be overturned on appeal.”

¶ 15                                        A. Forfeiture

¶ 16           As an initial matter, the State argues defendant has forfeited his claims of

ineffective assistance on appeal by failing to raise them at trial and/or in a posttrial motion. The

State also contends defendant did not request we review these claims for plain error. However, the

State asserted, should this court decide to review the claims under the plain-error doctrine,

defendant would not be able to satisfy either prong of the doctrine.

¶ 17           The State’s argument is not well taken. The State does not acknowledge that

defense counsel did not object at trial on the grounds of his own ineffectiveness. If we were to

agree with the State on this issue and consider defendant’s claims under the plain-error doctrine,



                                                -4-
it would mean all ineffective-assistance claims would be considered unpreserved errors to be

reviewed for plain error because it is not likely trial counsel would ever object to his or her own

ineffective assistance.

¶ 18           Further, courts have noted claims of ineffective assistance and the plain-error rule

overlap because a successful claim of ineffective assistance of counsel would necessarily satisfy

the second prong of the plain-error rule. See People v. McCarter, 2011 IL App (1st) 092864, ¶ 37

(“The second prong of the plain error rule is triggered if a defendant can successfully prove

ineffective assistance of counsel [because] this is considered a substantial impairment of

fundamental rights.” (Internal quotation marks omitted.)), overruled on other grounds by People

v. Reese, 2017 IL 120011; see also People v. Tayborn, 2016 IL App (3d) 130594, ¶ 13; People v.

Wood, 2014 IL App (1st) 121408, ¶ 56. Therefore, we will consider the merits of defendant’s

ineffective assistance claims independent of the plain-error doctrine.

¶ 19                           B. Ineffective Assistance of Counsel

¶ 20           Ineffective-assistance-of-counsel claims are evaluated under the two-prong test

described by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). People v.

Gayden, 2020 IL 123505, ¶ 27. Under Strickland, a defendant must establish both that

(1) counsel’s performance fell below an objective standard of reasonableness and (2) a reasonable

probability exists that, but for defense counsel’s unprofessional errors, the result of the proceeding

would have been different. Id. “[A] ‘reasonable probability’ is defined as a showing sufficient to

undermine confidence in the outcome, rendering the result unreliable or fundamentally unfair.”

People v. Patterson, 2014 IL 115102, ¶ 81. The failure to establish either Strickland prong

“precludes a finding of ineffective assistance of counsel.” Gayden, 2020 IL 123505, ¶ 27.




                                                -5-
¶ 21            To satisfy the deficiency prong of Strickland, the first prong, a defendant must

demonstrate counsel’s performance was so “inadequate ‘that counsel was not functioning as the

“counsel” guaranteed by the sixth amendment.’ ” People v. Dupree, 2018 IL 122307, ¶ 44 (quoting

People v. Evans, 186 Ill. 2d 83, 93 (1999)). To satisfy the prejudice prong of Strickland, the second

prong, a defendant must show there is “a ‘reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’ ” People v.

Domagala, 2013 IL 113688, ¶ 36 (quoting Strickland, 466 U.S. at 694). That is, the defendant

must show a reasonable probability that, absent counsel’s alleged error, the trial would have ended

differently. People v. Evans, 209 Ill. 2d 194, 220 (2004). “A reasonable probability of a different

result is not merely a possibility of a different result.” Id.

¶ 22            There is a strong presumption that counsel’s performance was within the wide

range of reasonable professional assistance (see People v. Mason, 268 Ill. App. 3d 249, 255-56

(1994)), and the evaluation of counsel’s conduct does not extend to counsel’s exercise of

professional judgment, discretion, or trial tactics (People v. Franklin, 135 Ill. 2d 78, 118-19

(1990)). We will examine each of defendant’s claimed errors.

¶ 23                      1. Failing to Object to State’s Motion to Compel

¶ 24            Defendant argues Amero was “seriously ineffective” when he failed to object to or

challenge the State’s pretrial request for an order compelling him to produce his passcode to unlock

his cell phone. The State had received warrants to search the cell phones of defendant, Brown, and

Tatman. However, all three phones had passcodes, which prevented investigators from searching

the contents of the phones. As a result, the State filed a motion to compel, asking the court to order

all three individuals to “unlock” his or her respective phone.




                                                  -6-
¶ 25           At the combined September 25, 2018, hearing on the State’s motion to compel,

Amero told the trial court he did not “necessarily know that [he had] any basis to object to that,

assuming that the court signed off on a search of a cell phone.” He followed with, “I can’t think of

any basis to object then, Your Honor.” Brown’s and Tatman’s attorneys objected, asking for more

information from the State and more time to research this “very new” area of law. The court

allowed a continuance as to Brown and Tatman but ordered defendant to provide the State the

requested information. The record before us does not include the resolution of the State’s motion

related to the two codefendants.

¶ 26           Defendant claims this “[e]arly breach of [his] phone caused him to be unequally

protected as compared to the two Co-Defendants.” He claims, due to Amero’s deficient

performance, the State, while armed with the contents of defendant’s phone, conducted interviews

with the codefendants. He contends Amero “caused a different and worse result for his client.”

¶ 27           Defendant speculates that Amero’s failure to challenge the motion to compel led to

the State’s awareness of “additional discovery material” recovered from defendant’s phone. He

relies on comments made by the prosecutor at two separate hearings. First, at a December 11,

2018, hearing, Amero announced defendant’s readiness for trial. The prosecutor responded the

State was not ready for trial, as she was “aware of additional discovery material that’s coming in

the form of interviews being conducted this week.”

¶ 28           Second, at a March 10, 2020, hearing, Amero again announced defendant’s

readiness for trial. The prosecutor likewise announced the State’s readiness for trial but requested

a final pretrial hearing after March 18, 2020, because the attorney for one of the codefendants was

meeting with the State “concerning some discovery issues that are outstanding, and some things

that that side wants the State to know.”



                                               -7-
¶ 29           Defendant claims the “early breach” of his phone, which occurred only because

Amero failed to challenge the State’s motion to compel, led to further investigation and additional

discovery for the State. The problem with defendant’s argument is he points to no explanation

whatsoever of how this prejudiced him. He states only that the “ ‘additional discovery’ most likely

or even most certainly came from the breach of [defendant]’s cell phone” and the “early breach of

[his] cell phone passcode led to the State holding interviews and obtaining additional discovery

from the Co-Defendants.” He asserts Amero “caused a different and worse result” for defendant

than that of his codefendants.

¶ 30           Defendant does not explain how the State’s subsequent interviews or the receipt of

additional discovery prejudiced him. That is, he does not indicate what information (1) the State

learned from the interviews or from the “additional discovery” or (2) was on his phone that

negatively impacted his trial. More importantly, he does not reasonably contend that, absent

Amero’s acquiescence to the motion to compel, the result of the trial would have been different.

¶ 31           A claim of ineffective assistance can be sustained only if defendant can demonstrate

prejudice. Here, defendant does not identify the content or explain the significance of

(1) codefendant’s counsel’s meeting with the State, (2) the State’s interviews, or (3) the

“additional discovery.” In other words, defendant does not claim to know, or at least he does not

explain, whether the “additional discovery,” the interviews, or the meeting had anything to do with

the contents of his phone. His entire argument is speculation and without factual support. On this

basis, defendant cannot successfully demonstrate how or if Amero rendered ineffective assistance.

¶ 32           Further, defendant claims Amero failed to subject the State to its burden of proving

the contents of the phone fell within the foregone-conclusion exception to the state and federal

constitutional privileges against self-incrimination. U.S. Const., amend. V; Ill. Const. 1970, art. I,



                                                -8-
§ 10. Because Amero failed to challenge the motion to compel, defendant claims, the State was

relieved of its burden to demonstrate via an evidentiary hearing that the production of the cell

phone passcode (assuming the production was considered testimonial), fell within the

foregone-conclusion exception. See People v. Spicer, 2019 IL App (3d) 170814, ¶ 23 (finding the

act of producing a cell phone passcode is testimonial). But see People v. Sneed, 2021 IL App (4th)

210180, ¶ 63 (finding the act of producing a cell phone passcode is not testimonial).

¶ 33           Regardless of whether the provision of a passcode is testimonial in nature,

triggering the application of the fifth amendment and the arguable application of an exception

thereto, defendant has failed to demonstrate any facts to satisfy the second prong of the Strickland

standard. That is, defendant has not presented any evidence to demonstrate Amero’s failure to

object and the subsequent provision of defendant’s passcode resulted in the discovery, production,

introduction, or admission of evidence which altered the outcome of the trial—an outcome

different from that without counsel’s alleged error. As stated, to successfully frame an

ineffective-assistance-of-counsel claim, defendant must demonstrate Amero’s alleged error was

not only deficit but that it negatively impacted the result of the trial. Defendant has failed to do so.

He has not demonstrated he suffered prejudice from counsel’s alleged error.

¶ 34                             2. Absence From Pretrial Hearings

¶ 35           Defendant next argues counsel’s ineffectiveness denied him a fair trial when

counsel failed to appear “six times over a period of two and a half years” at various hearings,

causing (1) a delay in the trial “over and over again” and (2) the State to withdraw its “beneficial

plea offer.” Indeed, the record shows Amero was absent from six pretrial hearings because he had

either agreed to or requested a continuance or was in trial elsewhere. Of relevance is that all the

pretrial hearings Amero missed were status calls. No hearings of substance were carried out



                                                 -9-
without Amero present. In fact, nothing other than requested continuances were discussed at each

of the missed hearings.

¶ 36          Also, defendant contends during one of the absences, a codefendant’s counsel, Mr.

Wessler, “stepped in” for Amero. At the June 9, 2020, hearing, the following exchange occurred:

                       “MS. DOBSON [(ASSISTANT STATE’S ATTORNEY)]: Judge, I believe

              Mr. Wessler is appearing for Mr. Amero on [defendant’s case].

                       THE COURT: Mr. Wessler, are you appearing for Mr. Amero?

                       MR. WESSLER: Mr. Amero didn’t say anything about appearing for him.

              He told me he had discussed it, but I’m happy to stand in and represent what he told

              me. That’s fine.

                       THE COURT: We’re not anticipating Mr. Amero actually being here

              today?

                       MR. WESSLER: Correct. No. He indicated that he discussed this with his

              client and neither of them have an objection to continuing to the September pre-

              trial and the October Jury trial term.

                       MS. DOBSON: Please show that by agreement, Your Honor.

                       THE COURT: Is that correct, sir?

                       [DEFENDANT]: That is correct, Your Honor.

                       THE COURT: You understand that if I allow this, it won’t be tried before a

              jury before October 5th, 2020?

                       [DEFENDANT]: Correct, Your Honor.

                       THE COURT: This is on your motion or by agreement I should say?

                       [DEFENDANT]: By agreement; yes, sir.”



                                               - 10 -
Defendant characterizes this exchange as “a clear case of Attorney Amero creating a conflict of

interest that could have harmed his client and could have been avoided by his own attendance to

his client’s needs.” He further claims these “careless and reckless attorney absences are

quintessentially deficient representation falling below objective stands [(sic)] of reasonableness.”

¶ 37           Although we do not condone Amero’s absences or the numerous trial continuances,

we disagree with defendant’s characterization of the circumstances. First, we do not find Amero

created a “conflict of interest” during the status hearing when Wessler recited to the trial judge his

understanding of Amero’s amiable position to a continuance. Second, we find defendant has

provided no argument as to how these alleged absences prejudiced him. See People v. Davis, 304

Ill. App. 3d 427, 442 (1999) (finding no ineffective assistance of counsel where counsel’s absence

did not leave defendant unrepresented at substantial hearings and defendant failed to show how

absence prejudiced him).

¶ 38           Defendant has not demonstrated that Amero’s failure to attend the six pretrial

hearings rendered the result of the trial unreliable or the proceeding fundamentally unfair. See

People v. Manning, 241 Ill. 2d 319, 327 (2011) (stating under the second Strickland prong, a

defendant must prove counsel’s deficient performance rendered the result of the trial unreliable or

fundamentally unfair). In this court’s opinion, without further explanation from defendant, we

cannot say counsel’s spotty attendance prior to trial affected the reliability or fairness of

defendant’s trial.

¶ 39                     3. Failure to Timely Negotiate a Plea Agreement

¶ 40           Defendant next claims that, sometime between September 2018 and November

2020, Amero received “a favorable plea” offer from the State, which remained open through April

2021. Defendant claims Amero “failed to persuade his client of the benefits of this plea.” The offer



                                                - 11 -
was for the State to recommend a term of probation and dismiss the remaining three counts in

exchange for defendant’s plea to one count of aggravated cruelty to an animal. Defendant claims

the “goodness/benefit to [him] of this plea offer is undeniable and clear.” He claims Amero did

not effectively advise him to accept this offer in a timely manner, as the offer was revoked by the

new administration after a new State’s Attorney was elected in November 2020.

¶ 41           Because the analysis and resolution of this issue is beyond the record on direct

appeal, we decline to address defendant’s claim. Conversations defendant had in private with

Amero are not part of the record on appeal. Thus, this is a claim better suited for a collateral

proceeding where the record could be properly developed for resolution of the claim. See People

v. Veach, 2017 IL 120649, ¶ 46 (holding ineffective assistance of counsel claims may sometimes

be better suited to collateral proceedings when the record on direct appeal is incomplete or

inadequate for resolving the claim). Defendant may, if he so desires, pursue his claim through a

petition filed under the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2020)).

¶ 42                           4. Failure to Request a Speedy Trial

¶ 43           Defendant next contends Amero was ineffective for failing to demand a speedy

trial. He claims he was “not being given competent speedy trial advice by his AWOL [(absent

without leave)] counsel.”

¶ 44           Like the issue above, we find this claim to be better suited, if defendant desires to

pursue the same, for a collateral proceeding where the record regarding conversations between

defendant and Amero can be fully developed. Whether Amero was ineffective for failing to

demand a speedy trial may depend on the conversations between the two of them and, if Amero

explained the demand to defendant, whether defendant understood the consequences that such a




                                              - 12 -
demand could have affected Amero’s preparedness for trial. Thus, we decline to address this claim

in this appeal.

¶ 45                             5. Failure to Ensure an Impartial Jury

¶ 46              Defendant also contends Amero was ineffective when he failed to object to

(1) prejudicial outside information brought to light during jury selection in the presence of the jury

pool and (2) the acting bailiff’s son as a juror. We find defendant cannot establish he was

prejudiced by counsel’s failure to object to either circumstance.

¶ 47              During jury selection, one member of the pool, when questioned whether she had

“heard or read anything about this case,” indicated she had. The following exchange occurred:

                           “THE COURT: And without stating specifically what you heard or read,

                  could you state the source? How you gathered the information?

                           JUROR: My husband worked for the plumber that was in the house several

                  times.

                           THE COURT: I see.

                           JUROR: He advised me.

                           THE COURT: Would you be able to put that information aside and decide

                  this evidence just based on the evidence that you hear in the court today?

                           JUROR: I’ve seen pictures.

                           THE COURT: You have to say yes or no, ma’am.

                           JUROR: No.”

¶ 48              The trial court later asked all potential jurors, as a group, if they believed they could

be fair and unbiased to all parties. Only the subject juror stated she could not, reportedly for the

reasons stated previously. She also indicated she did not “understand and accept” the principle that



                                                   - 13 -
the defendant was presumed innocent. She also indicated she would not sign a “not guilty verdict”

if she believed the State had not proved its case beyond a reasonable doubt. Upon agreement by

both sides, she was removed for cause.

¶ 49           Defendant also challenges Amero’s representation based on the questioning of

another potential juror. This juror stated he could not “understand and accept the principle that the

defendant is presumed innocent of the charges against him.” He explained he “used to be a former

health care worker in an Alzheimer’s unit, and [he] know[s] a lot about what this is.” The trial

court asked this juror directly: “So you do not believe that the defendant is presumed innocent of

the charge against him?” The juror responded: “From what I’ve seen over my years, probably not.”

Amero asked the court for a sidebar and there, asked for “a new pool.” The court denied Amero’s

motion. Upon agreement by both sides, this juror was also removed for cause.

¶ 50           As we have previously stated, to successfully claim ineffective assistance of

counsel, defendant must demonstrate prejudice. Domagala, 2013 IL 113688, ¶ 36. Thus, the

inquiry for this court is whether Amero’s failure to object to the jurors’ comments, or “outside

information” as defendant characterizes it, prejudiced defendant.

¶ 51           “Under both the United States and the Illinois Constitutions, a criminal defendant

is entitled to a jury that is impartial, which means ‘ “a jury capable and willing to decide the case

solely on the evidence before it.” ’ ” People v. Kirchner, 194 Ill. 2d 502, 528-29 (2000) (quoting

People v. Olinger, 176 Ill. 2d 326, 353 (1997), quoting Smith v. Phillips, 455 U.S. 209, 217 (1982)).

¶ 52           The venire members mentioned above were not selected to sit on the jury. The

jurors who were selected stated they agreed and understood the principle that defendant was

presumed innocent. Defendant fails to point to anything specific to prove the seated jurors were

influenced by the two excused jurors’ comments so as to prejudice him. Viewing the voir dire, in



                                               - 14 -
light of the evidence presented at trial, we cannot reasonably conclude defendant was found guilty

on the basis of anything other than the evidence presented. The overwhelming evidence at trial

supported the jury’s verdicts of guilt. Thus, we conclude with reasonable certainty defendant

cannot demonstrate ineffective assistance of counsel on this ground, as he was not prejudiced by

the jurors’ comments during voir dire.

¶ 53           Defendant further contends Amero was ineffective for failing to request a mistrial

when it was brought to the trial court’s attention that one of the jurors was the son of the bailiff

assigned to be with the jury during deliberations. The court stated it did not see this circumstance

as a basis for a removal for cause. Amero stated he had “no issue with it at all.” Defendant claims

the “father/[b]ailiff’s presence [was] prejudicial to fair and impartial deliberation.” He contends

there was “an inherent problem with [the juror] deliberating under the watch of his father,” in that

the juror could “be influenced” by his father’s presence. Defendant fails to adequately explain how

the presence of the bailiff, who presumably has no vested interest in the outcome of the trial, would

prevent the juror from being fair and impartial. Absent any evidence or even a good-faith allegation

of impropriety, we find no prejudice to defendant to satisfy the second prong of the Strickland

standard.

¶ 54                           6. Failure to File a Posttrial Motion

¶ 55           Lastly, defendant argues Amero failed to file any posttrial motions. He does not,

however, specify what motions counsel should have filed or how any such motions would have

been successful, so as to satisfy the prejudice prong. The only way for defendant to demonstrate

prejudice would be if the absence of a posttrial motion forfeited any of his claims on appeal and if

any of those forfeited claims would otherwise have been found to be meritorious on appeal. If the

claims were without merit, defendant could not show prejudice even if they were forfeited, and



                                               - 15 -
thus he would be entitled to no relief on this claim of ineffective assistance. See People v. Williams,

181 Ill. 2d 297, 320-22 (1998) (considering merits of issues in order to determine that counsel was

not ineffective for having failed to preserve them). Because defendant does not identify any

potentially meritorious issue which could have been the subject of a posttrial motion, we cannot

determine the lack of filing any such motion had a prejudicial effect on defendant. Notably, counsel

is not ineffective for failing to file futile motions. People v. Hartfield, 2022 IL 126729, ¶ 38.

Consequently, defendant failed to establish Amero was ineffective for failing to file any posttrial

motion.

¶ 56           In sum, even if Amero’s performance was deficient, defendant has not set forth an

arguable claim of prejudice with any of his claims. See Domagala, 2013 IL 113688, ¶ 36 (stating

to prove prejudice, defendant must show reasonable probability that, but for trial counsel’s errors,

the results of the proceedings would have been different). Given the evidence of defendant’s guilt

presented at trial, there is no reasonable probability that defendant would have been acquitted but

for Amero’s shortcomings. Therefore, defendant was not arguably prejudiced by any of Amero’s

alleged deficiencies, and Amero was not ineffective in representing defendant.

¶ 57                                     III. CONCLUSION

¶ 58           For the reasons stated, we affirm the trial court’s judgment.

¶ 59           Affirmed.




                                                - 16 -